Citation Nr: 1503572	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence does not suggest that the Veteran is unemployable due solely to his service-connected disabilities or that it would be impossible for him to perform the physical and/or mental acts required by a sedentary job.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a June 2011 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a TDIU, including what he needed to provide and what would be obtained by VA.
 
Treatment records were associated with the claims file and in October 2011 and November 2013, the Veteran underwent VA examinations to ascertain the severity of his service-connected disabilities.  The examiners were asked for opinions in regard to employability and adequate opinions were provided after examination of the Veteran and review of the claims file.

II. Entitlement to a TDIU

In March 2011, the Veteran filed a claim for increased compensation based on unemployability indicating his belief that no employer would hire him due to his service connected disabilities.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since March 2011, the Veteran's service-connected disabilities are as follows: residuals, cold weather injury, left lower extremity (30 percent disabling), residuals, cold weather injury, right lower extremity (30 percent disabling), residuals, cold weather injury, right upper extremity (30 percent disabling), cold weather injury, left upper extremity (30 percent disabling) and chronic soft tissue strain of the left ankle (20 percent disabling).  The Veteran's combined disability rating is 90 percent, to include the bilateral factor.  As such, the Veteran meets the schedular criteria for a TDIU.  Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that the preponderance of the evidence is against the claim.

In October 2011, the Veteran underwent a VA examination to assess the severity of his left ankle condition and for the examiner to opine as to whether that service-connected disability affected the Veteran's ability to work.  The report indicated he walked with a slight limp.  The Veteran reported that his left ankle had slowly deteriorated - "more pain, more swelling, less stable" and had become considerably worse in the last 6 months.  It was indicated he could not walk on uneven ground and wore an elastic support 80% of the time.  When asked if the Veteran's ankle impacted his ability to work, examiner opined:

It is my opinion that veteran's soft tissue strain of left ankle at least as likely as not renders him unable to secure and maintain substantially gainful physical employment.  His mobility is obviously impaired as described.  However, the left ankle condition does not impair ability to do sedentary work.

Based in part on this opinion, the RO denied the Veteran's claim for a TDIU in January 2012.  The RO also explained its finding that there was no evidence of record that the residuals of cold injuries affected the Veteran's employability as he had sought no treatment.  In addition, although the Veteran had indicated on a VA examination in April 2010 that numbness in his hands during cold weather had affected his work as an airline machinist, there was no indication that such symptom rendered it impossible for the Veteran to do his job.  The RO found that the evidence was insufficient to determine that he was unable to secure or follow a substantially gainful occupation.

The Veteran filed a notice of disagreement with the January 2012 rating decision and repeated that he did not believe any employer would hire him and indicated that "[w]ith his residuals of cold injuries he has great difficulty with gripping, driving, standing, and walking for long periods of time."

Thereafter, in November 2013, the Veteran underwent another VA examination to assess the effect of his service connected disabilities on his ability to work.  It was indicated that the residuals of cold injury in his bilateral upper extremities and bilateral lower extremities included numbness, tingling, discoloration and stiffness.  Severity of tingling was noted to be moderate.  Weakness, swelling and cramps were denied, although the Veteran indicated if he was on his feet all day that he would have swelling by night.  The examiner reported a history of recurrent fungal infections on the right and left foot.  In addition, numbness was noted, although the examiner pointed out that the Veteran has neuropathy due to a diagnosis of diabetes mellitus, type II.    Abnormal color, specifically purple, was noted on exposure to cold.  It was noted the Veteran had osteoarthritis in his hands and feet.    The examiner determined that the residuals of cold injury had no effect on his ability to work.  The examiner noted that most all of the Veteran's symptoms would occur with "wear & tear ([osteoarthritis] or [diabetes mellitus]), even without cold injuries."  The examiner identified mild osteoarthritis in the left ankle.  Decreased range of motion and functional loss were noted.  In regard to the Veteran's employability, the examiner recognized that the cause of the Veteran's retirement in 2005 was due to "age or duration of work" and was not related to disability.  The examiner indicated the Veteran could do all activities of daily living, had normal strength and reflexes and only minimal sensory deficit to light touch.  He opined that the Veteran functioned very well and if he did not "feel that he could stand 8 hours for a job, there's no reason why he could not work a sedentary or supervisory type of position."

Upon review of the record, the Board finds the evidence does not support a finding that it is impossible for the Veteran to work or that his service-connected disabilities alone render him unemployable.  Even if the Veteran could no longer work in his prior occupation or engage in any sort of physically taxing employment, the evidence strongly suggests that he would be capable of performing the physical and/or mental acts required by a sedentary job.  Notably, the Veteran's combined 90 percent disability rating does indicate that his service-connected disabilities may preclude the Veteran from doing certain types of work, to potentially include continued work in his chosen field.  However, the evidence does not demonstrate that the Veteran is prohibited from doing all forms of employment due solely to his service-connected conditions.  As mentioned, the inability to find a job or to perform a particular job does not meet the standard required for increased benefits on the basis of individual unemployability.  
Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for a TDIU is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


